DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22: this claim is dependent on claim 18, and claim 18 is a canceled claim; thus, it is not clear which preceding claim is being further limited by the subject matter of claim 22. For the purposes of art rejections, claim 22 is being interpreted to further limit, and therefore be dependent on, claim 1. 
Regarding claim 25: this claim is dependent on claim 24, and claim 24 is a canceled claim; thus, it is not clear which preceding claim is being further limited by the subject matter of claim 25. For the purposes of art rejections, claim 25 is being interpreted to further limit, and therefore be dependent on, claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2017/0252981) in view of TSENG et al. (US 2010/0152328).
As to claim 1: LI discloses a method for making a three-dimensional object with an additive manufacturing system (“fused deposition modeling (FDM) technique, which is generally disclosed in U.S. Pat. No. 4,749,347 and U.S. Pat. No. 5,121,329, incorporated here by reference, include melting a filament of build material (i.e., providing a part material), extruding the print material out of an extrusion nozzle that is moved horizontally in the X and Y axes to deposit a thin melted and extruded print material on the previous layer where the new layer cools and hardens. These cross-sectional layers are stacked along the Z axis to form the 3D object. Most additive manufacturing processes need a base layer to print the next layer on top of it with a limited overhang.” [P0004]), the method comprising: providing a part material ([P0004], [P0005]. See FIG. 10); printing layers of a support structure from a support material (“In a typical 3D printing process, the printed object is supported on a bottom support” [P0005]); printing layers of the three-dimensional object from the provided part material in coordination with the printing of the layers of the support structure to provide an assembly of support structure and three-dimensional object, wherein at least a portion the printed layers of the support structure support the printed layers of the three-dimensional object (“In a typical 3D printing process, the printed object is supported on a bottom support” [P0005]. See Fig 10.), and removing at least a portion of the support structure from the assembly so as to obtain the three-dimensional object (“the support structure may be removed” [P0170]).
LI further discloses that polyamide is a known material in 3d printing (“nylon” [P0069]) and water soluble supports are known (P[0070]): though, LI does not disclose that the claimed support material comprises more than 50 % wt. of at least one semi- crystalline polyamide having a melting point (Tm), as determined according to ASTM D3418, of from 100 0C up to less than 250 0C, wherein the polyamide, when immersed in water at a concentration of 250 g/, is soluble in water, is dispersed in 
However, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, water soluble polyamide, TSENG teaches how to form “water-soluble polyamide” (Abstract / Claim 1) wherein the polyamide resin is formed by “copolymerizing reactive monomers including: caprolactam; ethylene glycol bis(2-aminoethyl)ether or ethylene glycol bis(3-aminopropyl)ether; and 5-sulfoisophthalic acid monosodium salt, wherein the molar ratio of the caprolactam to, wherein a molar ratio of caprolactam: ethylene glycol bis(2-aminoethyl)ether or the ethylene glycol bis(3-aminopropyl)ether: 5-sulfoisophthalic acid monosodium salt is about 0:1:1 to about 5:1:1”  (Claim 1 and compare with production method taught by instant application at example 8 and description of embodiments portion, e.g., P0021-P0033). TSENG does not disclose the properties of the resulting polyamide, however, the composition is the same as the claimed composition and thus must have the same properties.
The combination would be achievable by using the TSENG material in the LI process as the support material.  Furthermore, TSENG explains that the masterbatch made of the water soluble polymer can be formed into filaments (“nylon filaments made from a carbon black-containing polyamide masterbatch” [P0052 of TSENG]). The 3D printing of LI uses filaments of plastic (“fused deposition modeling (FDM) technique… include melting a filament” [P0004 of LI]). Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the support material as claimed. A person having ordinary skill in the art would have been specifically motivated to use the TSENG material in order to provide a support material for polyamide print materials suggested by LI since the TSENG material is also a polyamide but is water soluble, which would 
One of ordinary skill in the art faced with the task of selecting a water soluble polymer for additive manufacturing would consider the prior known water soluble polymers and select a polymer that was suitable for use in the additive manufacturing system. TSENG is analogous art because it teaches a suitable water soluble polymer. Selection of a known prior art plastic that is suitable for forming filaments and is water soluble, for use in a process that requires a plastic filament that is water soluble, is a suitable material is obvious.
As to claim 15: LI and TSENG remain as applied above and therefore read on the claimed wherein the polyamide is a condensation product of at least one mixture comprising at least a diacid [acid (DA)] (or derivative thereof) and at least a diamine [amine (NN)] (or derivatives thereof) (see the rejection of claim 1 above). 
As to claim 19: LI and TSENG remain as applied above. LI, modified by TSENG, further read on the claimed wherein the part material is selected from the group consisting of amorphous polymers having a glass transition temperature, as determined according to ASTM E1356, of from 100 to 180 0C, and semi-crystalline polymers having a melting point, as determined according to ASTM D3418, of from 100 0C to 260 0C ([P0069]).
As to claim 20: LI and TSENG remain as applied above. LI, modified by TSENG, further read on the claimed wherein the part material is selected from the group consisting of polymethyl methacrylate (PMMA), polycarbonate (PC), acrylonitrile butadiene styrene (ABS), polyamides, including notably 
As to claim 21: LI and TSENG remain as applied above. LI, modified by TSENG, further read on the claimed wherein the additive manufacturing system is an extrusion-based additive manufacturing system ([P0071]).
As to claim 22: LI and TSENG remain as applied above. LI, modified by TSENG, further read on the claimed wherein the step of printing layers of a sacrificial support structure from the provided support material comprises : a) feeding the support material to a discharge head member having a throughbore ending with a discharge tip, and a circumferential heater to melt the material in the throughbore; b) compressing the support material with a piston, for example with the unmelted filament acting as a piston, in said throughbore, while simultaneously melting the Page 10 of 14 Dkt No. R 2017/064-US-PCT371 Nat'l Phase of International Application No. PCT/EP2018/076366 Preliminary Amendment dated March 20, 2020 support material in the discharge head member, so as to extrude a ribbon of support material from the discharge tip; and c) ensuring relative movement in x and y directions of the discharge tip and of a receiving platform while discharging support material on said receiving platform to form the cross sectional shape of the sacrificial support structure; and d) ensuring relative movement in the z direction of the discharge tip and the receiving platform while discharging support material on said receiving platform to form the sacrificial support structure in elevation ([P0004], [P0005], [P0071], FIGs. 4-5).
As to claim 25: LI and TSENG remain as applied above and therefore read on the claimed wherein the step of removing at least a portion of the support structure from the assembly so as to obtain the three-dimensional object comprises exposing the assembly to air possessing a relative 

Allowable Subject Matter
Claim 4 is allowed (the reasons for allowance being the same as the reasons stated below for claim 3).
Claims 3,5,7-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, as applied above, fails to teach of reasonably suggest the claimed polyamide comprising from 60 mol. % to 100 mol. % of recurring units represented by the formula below meeting every limitation of claim 3 or claim 4.  

    PNG
    media_image1.png
    35
    227
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743